DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 16/407,797 has been reviewed.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 2, “the passage” lacks antecedent basis.
Claim 20 is indefinite because it depends from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cothern (US 2016/0230899).
Cothern discloses a system comprising gate valves 300 arranged along a transportation tube and spaced, e.g., every few kilometers (see for example para [0057]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide and operate a plurality of gate valves over a long transportation tube to define a plurality of regions and chambers, wherein selective regions/chambers at different locations along the transportation tube are configured to operate with low or ambient pressure as needed for transportation, loading/unloading, or routine maintenance/emergency procedures (paras [0056], [0058]).  See also the examiner’s annotated Fig. 1 of Cothern provided with added details in accordance with the scope of teaching of Cothern, wherein there are 1st region, 2nd region, 3rd region, a plurality of chambers, and a plurality of 2nd chambers, which are different from each other in their locations, and designed to operate with selective different pressures, such as low and ambient pressures. The method for operating the structure of Cothern is considered to include the method steps recited in instant claim 1, wherein such operating steps are merely obvious operations that one of ordinary skill in the art would have expected the structure to operate in accordance with its design.
Regarding instant claim 2, note that each of the regions and chambers in the structure of Cothern is designed to be selectively operate at low or ambient pressure. Therefore at times as it is necessary for transportation, loading/unloading, or routine maintenance/emergency procedures at respective region(s)/chamber(s), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an ambient pressure at the first region and an adjacent chamber, and a low pressure at the second region and an adjacent chamber in the structure of Cothern so that desired operation(s) can be performed.


    PNG
    media_image1.png
    366
    583
    media_image1.png
    Greyscale

	Regarding instant claims 3 and 11, in the structure of Cothern, the respective region(s) can be set at times to an ambient/atmospheric pressure (approximately 1 bar) or lower (see paras [0052], [0056]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the regions and chambers in the structure of Cothern with an atmospheric pressure or a reasonable desired pressure below the atmospheric pressure, such as 100 Pa, to achieve expected advantages thereof, such as optimizing drag reduction for high speed transportation.
Regarding instant claims 5, 8 and 10, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to operate opening and closing the gate valves/doors in the structure of Cothern, as modified, in a manner similar to that of a well-known automatic door (Official Notice is taken), wherein the door automatically opens when an object is approaching, and closes when the object has passed. Note that an object/vehicle travelling along the transportation tube in the structure of Cothern, as modified, and passing through these automatic gate valves/doors would obviously cause the automatic gate valves/doors to sequentially open as claimed. The structure of Cothern, as modified, is considered to include combinations of features and steps as recited in instant claims.
	Regarding instant claim 6, consider the examiner’s annotated Fig. 1 of Cothern above, wherein the second and third regions and the second airlock with second chambers are arranged and configured as claimed.
Regarding instant claim 7, note that each of the second and third regions and second chambers in the structure of Cothern is designed to be selectively operate at low or ambient pressure. Therefore at times as it is necessary for transportation, loading/unloading, or routine maintenance/emergency procedures at respective region(s)/chamber(s), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an ambient pressure at the third region and an adjacent second chamber, and a low pressure at the second region and an adjacent second chamber in the structure of Cothern so that desired operation(s) can be performed.
Regarding instant claim 9, note that each of the regions and chambers in the structure of Cothern is designed to be selectively operate at low or ambient pressure. Therefore at times as it is necessary for transportation, loading/unloading, or routine maintenance/emergency procedures at respective region(s)/chamber(s), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an ambient pressure at the first region and an adjacent chamber, and a low pressure at the second region and an adjacent chamber in the structure of Cothern so that desired operation(s) can be performed.
Regarding instant claim 17, consider the airbag mechanism shown in Figs. 11A-11C of Cothern.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cothern (US 2016/0230899) in view of Koop (US 2010/0150544).
Cothern is applied above, wherein the gate valve can be an iris-type aperture (Para [0076]).
Koop discloses an iris-type gate valve that having a plurality of overlapping blades.
In view of Cothern, it would have been obvious to one of ordinary skill in the art to use an iris-type gate valve, similar to that taught by Koop, as the iris-type gate valve in the structure of Cothern for achieving expected advantages thereof, such as to form a gas tight seal when closed. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to operate opening and closing the gate valve in the structure of Cothern, as modified, in a manner similar to that of a well-known automatic door (Official Notice is taken), wherein the door automatically opens when an object is approaching, and close when the object has passed. The structure of Cothern, as modified, is considered to include a combination of features as recited in instant claim 18.
Claims 4 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 11,230,298. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include generally all features and method steps of the application claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrios (US 8,641,329), Castro (US 7,326,005) and Edwards (US 3,605,629) disclose transportation tube systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617





/MARK T LE/Primary Examiner, Art Unit 3617